Citation Nr: 1455687	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  12-08 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating in excess of 10 percent, prior to January 17, 2014, and in excess of 20 percent thereafter, for temporomandibular joint disease (TMJ).  

4.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to August 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2009, January 2010, July 2010, and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The June 2009 decision denied service connection for a bilateral eye disability and PTSD.  The January 2010 decision denied entitlement to a TDIU.  In the July 2010 rating decision, the RO granted service connection for TMJ disease and assigned a 10 percent rating, effective April 15, 2010, and it denied a TDIU.  

In the January 2014 rating decision, the RO increased the Veteran's rating for TMJ to 20 percent, effective January 17, 2014.  Although this was a partial grant of the benefit sought, the Board notes that the Veteran has indicated continued disagreement with the rating assigned and the Veteran has not been granted the maximum benefit allowed; thus, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In light of the other psychiatric diagnoses of record, the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

In June 2014, the Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  

The issues of entitlement to service connection for an acquired psychiatric disorder, TDIU, and increased rating claim for TMJ are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2014, prior to the promulgation of a decision in the appeal, the Board received written notification from the Veteran that he wished to withdraw his appeal of entitlement to service connection for a bilateral eye disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to service connection for a bilateral eye disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION


Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

In the present case, the Veteran's representative submitted a letter dated on July 18, 2014, stating that the Veteran wished to withdraw his appeal for entitlement to service connection for a bilateral eye disability.  This withdrawal was received by the Board that same month.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim. 

Accordingly, the Board does not have jurisdiction to review the appeal and it must be dismissed.


ORDER

The appeal of entitlement to service connection for a bilateral eye disability is dismissed.  


REMAND

The Board finds that additional evidentiary development is necessary regarding the Veteran's service connection claim for an acquired psychiatric disorder, increased rating claim for TMJ, and request for a TDIU.

Service Connection

The Veteran contends that he has a current acquired psychiatric disorder related to his military service.  He mainly contends that he was verbally and physically abused by his drill sergeant while stationed at Fort Polk.  Service treatment records show complaints of flashbacks wherein he hears things and sees things.  The clinicians questioned whether the Veteran may be abusing drugs.  Additionally, a review of the Veteran's service personnel records show that he went AWOL in July 1973 and received two Article 15s.  

Since service, he has been variously diagnosed as having PTSD, adjustment disorder with depressed mood, anxiety, mood disorder, pain disorder, and depressive disorder.  Of record is a buddy statement corroborating the Veteran's alleged mistreatment during service and the resultant stress, depression, and nightmares the Veteran was experiencing.  The Veteran's wife also submitted a statement indicating that she had known him since 1975 and he told her of his in-service trauma and residual emotional problems from it.  

To date, the Veteran has not been afforded a VA examination in conjunction with his claim of entitlement to service connection for an acquired psychiatric disorder.  The Board finds that the minimal threshold for when a VA examination is required has been met, and the Veteran should be afforded a VA examination for his claimed psychiatric disorder.  See 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required).

Increased Rating

The Veteran contends that his TMJ disease warrants ratings in excess of 10 percent prior to January 17, 2014, and in excess of 20 percent thereafter.  

The Veteran has specifically contended that his TMJ disease causes headaches, ear aches, facial numbness, ringing in his ears, and lost teeth.  During his hearing he testified to worsening symptoms-including "dislocation" of his jaw five or six times weekly, slurred speech, and he is only able to eat soft foods.

The Board finds that a current VA examination would be helpful to specifically address the Veteran's contentions that he has additional disabling symptoms of his TMJ that are beyond just limitation of jaw motion.  

TDIU

The Veteran's claim for a TDIU is inextricably intertwined with the remanded claims; consideration of this matter must be deferred pending resolution of these claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all pertinent VA treatment records to include any pertinent treatment records from the VA Medical Center in Houston, Texas, that have not yet been associated with the claims file.  

2.  Upon receipt of any new records, schedule the Veteran for an appropriate VA examination by either a psychologist or psychiatrist for his claim for service connection for an acquired psychiatric disorder, including PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD/acquired psychiatric disorder.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disorders and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-V.  

The examiner is asked to specifically determine whether the Veteran's reported stressors are adequate to support a diagnosis of PTSD.  

Then, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's psychiatric disorders or PTSD had its onset in service, or is otherwise related to service.  The examiner is asked to specifically comment on the Veteran's in-service complaints of flashbacks and hearing/seeing things.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.

3.  Schedule the Veteran for an appropriate VA examination regarding the severity of his TMJ symptoms.  The claim's folder, including any pertinent evidence contained in Virtual VA/VBMS, should be provided to the examiner for review in conjunction with the examination.  After a review of the record on appeal and an examination of the claimant, the examiner is to thereafter provide a detailed review of the Veteran's history, current complaints, and the nature and extent of the temporomandibular disease.  

The examiner should also provide VA with the following information: 

(a)  The examiner should conduct inter-incisal range of motion studies of the temporomandibular joint.

In so doing, the examiner should indicate:

i)  whether there is weakened movement, including weakened movement against varying resistance.  If so, such should be expressed in terms of additional degrees of limitation of inter-incisal range of motion;

ii)  whether there is excess fatigability with use.  If so, such should be expressed in terms of additional degrees of limitation of inter-incisal range of motion; and 

iii)  whether there is painful motion and/or pain with use.  If so, such should be expressed in terms of additional degrees of limitation of inter-incisal range of motion.

(b)  The examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and express this in terms of additional degrees of limitation of inter-incisal range of motion during the flare-ups. 

 (c)  The examiner should provide a detailed report of any and all manifestations of the Veteran's TMJ-including whether any complaints of headaches, ear aches, facial numbness, ringing in the ears, and lost teeth are residuals of the TMJ disease.  If the examiner is unable to provide any opinion requested, he or she should fully explain why such opinion could not be reached.  

The examiner should provide a complete rationale for any opinion provided.

4.  Perform any additional development deemed necessary.  

5.  Then, readjudicate the claims, including the TDIU claim.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


